Morton, C. J.
Under our system of managing the prisons of the State, the sheriff has charge of the jails, and, except in the county of Suffolk, of the house of correction in his county, and is to keep them by himself or by his deputy or jailer or master. The jailer or master appoints all subordinate officers or assistants, but the responsibility of determining their compensation is placed upon the county commissioners. The statute *502provides that “ the commissioners shall establish fixed salaries for all officers, assistants, and employees of jails and houses of correction, which shall be in full compensation for all their services.” Pub. Sts. c. 220, § 26.
Section 27 provides that, “ if the sheriff, master, keeper, or jailer deems any such salary inadequate, he may present his petition, showing the facts, to the Superior Court next to be holden for the county, and the court, after notice to the chairman of the county commissioners and a hearing, shall fix the salary, and pass such further order in the premises as law and justice require.”
The provision that the commissioners shall establish the salaries implies that they shall have the power to change them from time to time, as the public interests seem to require. If the commissioners establish a salary, and the Superior Court, upon petition of the sheriff, increases it, we do not think that this takes away the power of the commissioners to establish a different salary in the future, if a change in the circumstances or the officer seems to require it. The order of the court fixing the salary is not for any definite period in the future. It is based upon the facts existing at the time it is passed. The statute contains no provision that the commissioners shall or may apply to the court for a reconsideration or revision of its order. It is not intended that the court shall exercise a continuing supervision over the officers or their salaries; that responsibility rests upon the county commissioners. This seems to be the purpose of the statute. If, therefore, after the Superior Court has fixed the salary of an officer or employee, the commissioners are of the opinion that a change in the circumstances and conditions has occurred which makes it just in the interest of the public that a different salary should be established, we are of opinion that they have the power to fix the salary at a lower sum, subject to the revision of the Superior Court upon the petition of the sheriff or jailer, if he is dissatisfied with the new salary as fixed.
In the case at bar, in 1879, the Superior Court, upon the petition of the sheriff, fixed the salary of the steward and engineer at the jail and house of correction in Lawrence at $900. The person who then held the office resigned, and in 1880 the *503plaintiff was appointed in his place, and the commissioners fixed his salary at $800. For the reasons stated above, we think they had the right to do this. It follows that, as the plaintiff has been paid his salary as fixed by the commissioners, he has no claim against the defendant. Exceptions sustained.